t c memo united_states tax_court timothy j phelan and deborah a phelan petitioners v commissioner of internal revenue respondent docket no filed date james e nesland and jeffrey a smith for petitioners frederick j lockhart jr and john a weeda for respondent memorandum findings_of_fact and opinion gerber chief_judge respondent determined a deficiency in petitioners’ federal_income_tax for of dollar_figure the sole issue in dispute is whether the gains on sales of realty are capital_gains or ordinary_income unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year at issue all rule references are to the tax_court rules_of_practice and procedure findings of fact1 petitioners resided in colorado springs colorado at the time their petition was filed during real_estate agent jim perry contacted timothy j phelan petitioner and informed him that a big_number acre parcel in regency park was soon to be listed for sale having grown up in the vicinity of the regency park property petitioner and his brother thomas phelan were familiar with the property during petitioner his brother and robert oldach oldach with the sole purpose of investing in the big_number acre parcel organized jackson creek land co jclc as a limited_liability corporation in the state of colorado at all relevant times petitioner owned a 40-percent interest in jclc petitioner’s brother also owned a 40-percent interest and oldach owned the remaining 20-percent interest the members of jclc did not own real_estate licenses the regency park property consisted of big_number acres of unimproved_real_estate that was acquired during the early 1980s by the regency group a residential real_estate developer 1the parties’ stipulation of facts is incorporated by this reference regency park was located within the geographical limits of the triview metropolitan district triview triview is an independent quasi-municipal corporation and political_subdivision organized under the laws of colorado its purpose was to provide services to the residents of the district such as building roads providing water and sanitation services and building and maintaining parks for funding purposes triview had the ability to levy taxes issue general obligation and revenue bonds and assess fees during triview entered into two agreements obligating itself to construct improvements to the infrastructure of the regency park property after the approval of a master_plan regency group and triview on date entered into a tap fee agreement under the agreement triview was to construct water and sewer improvements to regency park and regency group would remit an initial payment and additional ongoing fees for water and sewer taps on date triview regency group and two other partnerships that owned property within the triview district entered into an intergovernmental_agreement with the town of monument colorado under its terms triview agreed to construct several public facilities within the triview district including roads water and sanitation plant facilities parks and traffic control systems regency group agreed to be responsible for the construction of infrastructure to deliver the water sewer and irrigation services to the land the agreement also allowed for regency group to assign this duty to triview also during the adjacent town of monument and several land owners agreed to expand monument’s town limits to include more residential housing and business areas on date the town of monument annexed regency park and other areas into its city limits pursuant to an annexation and development agreement with regency group and owners of the other land the agreement further referenced triview’s obligation under the intergovernmental_agreement to construct several public facilities within the triview district including roads water and sanitation plant facilities parks and traffic control systems jclc was not a party to the intergovernmental_agreement in conjunction with the annexation and development agreement the town of monument passed annexation ordinance no rezoning the big_number acres of regency park into a planned development zone consisting of big_number acres the development zone designated areas for single-family and multifamily homes commercial buildings and industrial buildings landowners within the development zone could not build on their land until they obtained a final site plan approval from the town of monument soon thereafter regency group filed for bankruptcy several years later on date the j l higby trust trust purchased regency park from foreclosure proceedings instituted against regency group on date the trust sold the big_number acre portion of the original big_number acre regency park parcel to petitioner for dollar_figure million the special warranty deed from the trust to petitioner reflected that the conveyance was made subject_to the tap fee agreement the intergovernmental_agreement and the annexation and development agreement at the time of purchase petitioner and the other members of jclc were aware that residential housing was planned for the big_number acre parcel and that triview was obligated to construct infrastructure improvements on the property approximately month later on date petitioner quitclaimed the big_number acre parcel to jclc for the same dollar_figure million purchase_price and the property was renamed jackson creek at the time of this transaction the intent of jclc and its owner was to hold the property as a long-term investment conforming to that intent jclc did not advertise the jackson creek property for sale or hire sales agents or representatives to sell the property during a preliminary geological investigation was conducted on the jackson creek property to evaluate subsurface conditions for the development of the property prior to the sales of the jackson creek property by jclc amended and final development plans were approved by the town of monument which enabled the commencement of construction approximately year later a representative from elite properties of america corp elite inquired whether jclc was willing to sell a portion of the jackson creek property after negotiations jclc entered into a purchase and sale agreement with elite on date the agreement was amended on date to permit conveyance to elite of acres of the jackson creek property the amended agreement was to occur by means of three separate closing transactions the first closing occurred on date when a portion of the jackson creek property was conveyed for dollar_figure jclc’s partnership return reflected a long-term_capital_gain of dollar_figure with respect to this transaction petitioner reported his distributive_share of the gain on his federal_income_tax return the second and third closings occurred during and respectively the date amended agreement also included terms requiring jclc to cause triview to install and maintain irrigation and landscaping within the parcel and for jclc at its sole expense to be responsible for any grading utility installation or roadway improvements required by the town of monument in connection with the development of the property despite jclc’s obligation under the agreement triview completed all development work with respect to the jackson creek property vision development corp vision was organized during by petitioner petitioner’s brother and oldach with the same ownership interests as that of jclc of percent percent and percent respectively on date jclc conveyed a 5-acre portion of jackson creek to vision in exchange for dollar_figure jclc’s partnership return reflected a long-term_capital_gain of dollar_figure with respect to this transaction and petitioner reported his distributive_share of the gain on his personal federal_income_tax return vision was organized to develop the 5-acre parcel for resale to keller homes keller keller a home builder was originally interested in buying the same parcel from jclc keller was not interested in purchasing the 5-acre parcel unless it was developed and suitable for residential home building after elite expressed no interest in developing the parcel for keller vision was formed to perform the development work and resell the property to keller despite terms in the contracts prescribing that jclc was to be responsible for some development activities triview completed all infrastructure development work that was performed on each parcel of jackson creek property prior to the sales from jclc to elite and vision as of however triview was experiencing financial difficulty and was in default on general obligation bonds issued in with a face value of dollar_figure million and accrued interest of approximately dollar_figure million petitioner his brother and oldach in their personal capacities and or through the business entities which they owned executed three investment and financing transactions that were related to triview and jackson creek in addition to jclc and vision petitioner his brother and oldach held ownership interests in two additional entities which were parties to these transactions one such entity was centre development co of colorado springs llc centre it was formed on date for the purpose of acquiring a shopping center at all relevant times petitioner petitioner’s brother and oldach possessed ownership interests in centre of percent percent and percent respectively the second entity was colorado structures corp colorado structures petitioner and his brother together owned a percent interest in colorado structures the remaining percent is owned by an employee_stock_ownership_plan esop during petitioner served as the president of colorado structures other officers were oldach who served as vice president and petitioner’s brother who served as secretary-treasurer colorado structures is a commercial general contractor which contracts to build commercial buildings such as large retail stores office buildings and schools during colorado structures did not contract to build residential buildings in the company employed approximately people and earned revenues of approximately dollar_figure million during centre purchased general obligation bonds which triview had issued in and subsequently defaulted on in exchange for dollar_figure million centre received the bonds with a face value of dollar_figure million and accumulated unpaid interest of approximately dollar_figure million centre purchased the bonds from massachusetts financial and kemper financial centre financed the purchase through a stock brokerage margin_account and a loan in the amount of dollar_figure million from a consortium of mountain states telephone and telegraph co and mountain view electric association utility companies in order to refinance the dollar_figure million in loans from the utility companies centre and jclc borrowed the same amount from colorado national bank cnb on date under the terms of the loan agreement the borrowers were centre and jclc and the guarantors were petitioner and his brother in their personal capacities as well as colorado structures as collateral centre pledged the triview bonds and mortgaged two buildings it owned and jclc placed a mortgage on the jackson creek property jclc did not receive any of the proceeds from this loan jclc was designated as a borrower on the loan so that the jackson creek property could be used as collateral under a separate agreement the utility companies agreed to commit the dollar_figure million they received from centre’s repayment of the loans to triview in exchange triview issued new bonds to the utility companies in the amount of dollar_figure million in addition during and colorado structures purchased newly issued triview bonds also on date vision and jclc agreed to a revolving development loan of dollar_figure from cnb petitioner and his brother personally as well as colorado structures and centre served as guarantors on the loan the purpose of the loan was to finance the infrastructure development of a specific parcel of the jackson creek property described in the agreement as being acres in size among other terms the loan agreement required vision to enter into contracts with qualified homebuilders for the sale of the land subject only to vision’s completion of development activities the loan agreement also included a borrowing limit of percent of the value of the sales contracts collateral for the loan included inter alia the assignment of the sales contracts to cnb and a mortgage on the jackson creek property opinion this case presents the purely factual question of whether gain from the sale of real_property resulted in ordinary or capital_gain income petitioner his brother and oldach acquired real_property that was intended for residential development petitioner and the others generally earned their income from and were involved in commercial real_estate development the property in question was held by a passthrough_entity which had no purpose and engaged in no significant activity other than to hold the acquired realty for appreciation and sale respondent because of petitioner's involvement in commercial real_property development questioned whether gain from the sale of the property should be reported as capital_gain or ordinary_income after considering all of the evidence we find as an ultimate fact and hold that the gain was capital in nature jclc a limited_liability_company formed under the state laws of colorado filed a u s partnership return of income for federal_income_tax purposes see sec_301_7701-2 proced admin regs petitioner’s distributive_share of income from jclc is of the same character as that realized by jclc upon the sale of the jackson creek parcels see sec_702 in order to decide the question of whether petitioner’s distributive_share should be characterized as ordinary or capital_gain income we must consider the character of the gain at the entity level 949_f2d_345 10th cir affg tcmemo_1990_148 see 78_tc_471 affd 722_f2d_695 11th cir 55_tc_429 more particularly we must decide whether jclc held the jackson creek property for sale in the ordinary course of its business or whether it was held as a capital_asset sec_1201 provides for preferential treatment with respect to gain realized on the sale of a capital_asset see sec_1201 sec_1221 defines a capital_asset as property held by the taxpayer but does not include property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business whether property held by a taxpayer was sold in the ordinary course of business is a question of fact see 198_f2d_285 10th cir affg a memorandum opinion of this court the term primarily for purposes of sec_1221 means of first importance or principally see 383_us_569 2no question has been raised with respect to the burden_of_proof under sec_7491 in determining whether gains realized by jclc from the sales of the jackson creek property were capital_gains or income derived from the sale of the property in the ordinary course of business we make three factual inquiries was jclc engaged in a trade_or_business and if so what business was jclc holding the property primarily for sale in that business were the sales contemplated by jclc ordinary in the course of that business 740_f2d_886 11th cir 615_f2d_171 5th cir the court_of_appeals for the tenth circuit to which this case would be appealable barring stipulation to the contrary articulated the following factors to be considered in making this determination the purposes for which the property was acquired the activities of the taxpayer and those acting in his behalf or under his direction such as making improvements or advertising the property to attract purchasers the continuity and frequency of sales as distinguished from isolated transactions and any other fact which tends to indicate whether the sale or transaction was in furtherance of an occupation of the taxpayer friend v commissioner f 2d pincite 3although these factors evolved in connection with the court’s consideration of sec_117 of the internal_revenue_code the statutory language is identical to that of sec_1221 as in effect during the tax_year and the factors established in 198_f2d_285 10th cir affg a memorandum opinion of this court continue in use by the courts no one factor is determinative and neither is the presence or absence of any single factor determinative each case is considered in light of its own facts and circumstances see 205_f2d_371 10th cir revg 18_tc_466 i purpose of acquisition with respect to jclc’s purpose of acquisition it was organized with the intent and for the purpose of purchasing the jackson creek property and holding it for investment and appreciation in value jclc purchased the jackson creek property with knowledge that the land would eventually be developed into residential housing the initial master_plan to develop the property was approved by the town of monument and the town enacted an annexation ordinance rezoning the property subject_to final site approval in addition pursuant to the tap fee agreement the intergovernmental_agreement and the annexation and development agreement triview was obligated to improve the land and prepare it for further development the investors in jclc were familiar with these aspects and acquired and held the property for its appreciation in value although the purpose for the acquisition of property is of some weight ultimately the purpose for which property is held is of great significance 195_f2d_714 10th cir affg 16_tc_698 see also 89_tc_467 ii activities of the taxpayer and those acting in the taxpayer’s behalf--such as making improvements or advertising for the sale of the property with respect to the second factor the sales of jclc’s unimproved realty by jclc were unsolicited the owners of jclc including petitioner did not hold real_estate or broker’s licences jclc did not advertise the property for sale or hire representatives to assist in selling the property respondent however argues that the development activities performed on the jackson creek property by triview were done on behalf of jclc and petitioner or at petitioner’s direction respondent relies on the sales agreement with elite requiring that jclc be responsible for some infrastructure improvements respondent also argues that the loan agreements between vision jclc and cnb and the purchase of triview bonds by centre and colorado structures provided the financing for triview’s development activities in that regard respondent argues that these financing arrangements caused triview to operate under the direction of jclc respondent’s argument is based on the fact that there was common ownership of jclc centre vision and colorado structures petitioner acknowledges that jclc was contractually obligated for some improvements to the jackson creek property but petitioner notes that triview was not contractually obligated to elite for the completion of the improvements as a result the term was included as a means for elite to have a contractual remedy with respect to jclc should triview fail to complete the improvements petitioner also points out that the loans and bond purchases of centre vision and colorado structures did finance triview’s activities but they did not give jclc the means to direct triview’s development activities while jclc was responsible for limited improvements to the land it sold to elite jclc did not have employees or engage in any business activities outside of holding and selling a limited number of parcels of the jackson creek property jclc relied on the existing contractual obligation of triview to complete the improvements had triview failed to complete the improvements jclc was contractually obligated to do so but jclc was without the ability to complete the improvements itself elite had contractual recourse against jclc and jclc would have had contractual recourse against triview in the course of events triview satisfied its obligation and completed the development work accordingly the contractual obligation in of itself did not give rise to development activity on the part of jclc centre which had similar ownership interests to those of jclc purchased triview bonds issued in at a discounted price of dollar_figure million that payment represented approximately percent of the dollar_figure million face value of the bonds along with approximately dollar_figure million of accrued interest in addition colorado structures also purchased newly issued and triview bonds centre financed dollar_figure million of the purchase_price of the bonds through loans obtained through two utility companies centre subsequently refinanced the dollar_figure million through cnb under a separate agreement the utility companies agreed to commit the dollar_figure million they received from centre’s repayment of the loans to triview in exchange triview issued new bonds totaling dollar_figure million to the utility companies the dollar_figure million in new working_capital assisted triview in performing development activities but neither centre or jclc had the ability to control the purpose for which the funds were used further there is no evidence in the record to support respondent’s assertion that land owned by jclc and not other_property within the triview district was the recipient of triview’s development activities resulting from this infusion of cash with respect to the bond purchases respondent makes much of the fact that petitioner his brother and oldach each owned identical interests in centre and jclc as well as being officers of colorado structures as such respondent argues that the bond purchases caused triview to act on jclc’s behalf or under its direction respondent’s argument however fails to take into account the fact that the bond purchases were all arm’s-length investment transactions the investment risk for petitioner his brother and oldach through centre jclc and colorado structures focused on triview’s potential success in developing infrastructure for the triview district taxing and assessing fees as a result of the development activity and repaying the bonds it issued including interest triview was independent in its control and management and the risk of loss on the bonds purchased by centre and colorado structures was the same as that of any other uninterested investor the risk included mismanagement of finances and operations which given triview’s previous insolvency may have been substantial we conclude that triview’s development activities were not made on behalf of or for the direct benefit of jclc respondent next argues that the sale of parcels by jclc to vision was done solely for tax_avoidance and had no independent business_purpose in that regard respondent asserts that the development activities performed by vision should be attributed to jclc resulting in jclc’s holding the property for sale in the ordinary course of business in 960_f2d_526 5th cir revg tcmemo_1990_296 the court_of_appeals for the fifth circuit analyzed a similar factual situation to the one we consider here in that case the taxpayer was a partner in a partnership formed to acquire land for investment purposes the taxpayer and his partners subsequently formed a separate corporation for the purpose of developing and selling real_estate the partners held ownership interests in the corporation in the same proportions as they did in the partnership the partnership later sold land to the corporation for development the court_of_appeals for the fifth circuit held that the record reflected that the business activities of the corporation were not attributable to the partnership the court_of_appeals for the fifth circuit relied on the holding of the supreme court to the effect that where the form chosen by the taxpayer 'is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features' the form should be honored by the government id pincite quoting 435_us_561 see also lemons v commissioner tcmemo_1997_404 the court_of_appeals for the fifth circuit found it significant that the commissioner had accepted the fact that the partnership and corporation were separate business entities and that the corporation was not a sham the court_of_appeals also found significant the fact that there was an independent business reason to organize the corporation that being to protect the partnership from unlimited liability from a multitude of sources respondent contends that no legitimate business_purpose prompted the incorporation of vision because as members of a limited_liability_company the members of jclc did not have a need to protect themselves from unlimited liability as was the case for the partners in bramblett conversely petitioner contends that he his brother and oldach possessed a legitimate business reason to organize vision although the members of jclc were not exposed to unlimited liability as were the partners in bramblett by incorporating vision to perform development work on a relatively small parcel of land they protected jclc’s sole asset the remaining land from obligations arising from vision’s development activity for those reasons and because vision was organized for a legitimate business_purpose and all corporate formalities were followed we conclude that vision’s development activity is not attributable to jclc iii the continuity and frequency of sales as distinguished from isolated transactions in determining whether property was held_for_sale in the ordinary course of business the frequency and substantiality of sales is the most important factor to be considered see 615_f2d_171 5th cir medlin v commissioner tcmemo_2003_224 hancock v commissioner tcmemo_1999_336 frequent and substantial sales of real_property more likely indicate sales in the ordinary course of business whereas infrequent sales for significant profits are more indicative of real_property held as an investment see bramblett v commissioner supra pincite hancock v commissioner supra jclc purchased the jackson creek property in and held it for approximately years before selling parcels to elite and vision in in a case cited by respondent the taxpayer was in the real_estate business but they maintained that the purpose for holding the property switched to investment when the taxpayer began full-time activity in the lumber business see mauldin v commissioner f 2d pincite during an 8-year period the taxpayer sold real_property in separate transactions the court_of_appeals for the tenth circuit agreed with this court’s holding that the taxpayer’s transactions in mauldin were sufficiently substantial and frequent to be sales in ordinary course of the taxpayer’s business the court_of_appeals found it important that a significant portion of the taxpayer's income was derived from the sale of real_estate in arguing that jclc’s sales were sufficiently frequent and substantial respondent emphasizes that substantially_all of jclc’s income derived from gains on the sale of real_property we do not find this fact to be fatal as jclc does not engage in any other activity from which it could economically benefit and two sales of real_property by jclc in years were of insufficient frequency to support the conclusion that jclc’s sales were in the ordinary course of its business more importantly jclc held the property for years during which time the value appreciated jclc began selling the property at a time when it was believed that the investment and appreciation goals had been achieved iv other facts during date a preliminary geotechnical investigation was done on behalf of jclc for a cost of dollar_figure the purpose of the report was to evaluate soil conditions for the development of the property in addition the amended and final development plans for the parcels sold to elite and vision were approved by the town of monument prior to the completion of the sales transactions respondent argues that these facts are indicative of development activity with respect to jclc in 15_tc_366 the taxpayer improved and developed property for the purpose of facilitating the disposition of the property to a limited group of builders to whom the taxpayer had already reached agreement in that case we held that the taxpayer’s course of conduct did not establish any ordinary course of business as to the sale of lots such as is required to convert the property from the character of a capital_asset held for investment purposes to property_held_for_sale in the ordinary course of business id pincite we reach the same conclusion here the soil test and obtaining preliminary and final site plan approvals for the jackson creek property are less significant than the activities performed by the taxpayer in thrift further in 74_tc_187 we noted that many cases have allowed capital_gains treatment for taxpayers who subdivided their property even though improvements have been made thereto jclc purchased the jackson creek property as an investment for appreciation in value and subsequent sale prior to jclc’s purchase of the property it had been rezoned by the town of monument for residential purposes the soil test was performed to ensure that the land was suitable for its intended purpose further in the context of this case jclc’s efforts in obtaining approval of site plans is not by itself indicative of development activity v conclusion based on our analysis of the foregoing factors we conclude that jclc held the jackson creek property as an investment and therefore was not engaged in the real_estate development business accordingly we hold that petitioner’s distributive_share of income attributable to gain on the sale of property by jclc during is properly characterized as income from a capital_asset sec_1221 to the extent not herein discussed we have considered all other arguments made by the parties and conclude that they are moot or without merit to reflect the foregoing decision will be entered for petitioners
